Citation Nr: 0731141	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-42 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for broken right ear 
drum.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates a broken right ear 
drum was not incurred as a result of any established event, 
injury, or disease during active service.

3.  The evidence of record demonstrates the veteran's 
tinnitus is not a result of any established event, injury, or 
disease during active service nor secondarily caused by any 
service-connected condition.


CONCLUSIONS OF LAW

1.  A broken right ear drum was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in August 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decisions in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  Although the veteran's VA examination in connection 
with this claim did not specifically address the issue of 
service connection for a broken right ear drum, the Board 
finds an additional examination is not required.  See 38 
C.F.R. § 3.159(c)(4)(i).  There is no evidence other than the 
veteran's unsupported contentions that he suffered an event, 
injury or disease in service that resulted in a broken right 
ear drum or that he had any present disability as a result of 
any such injury.  Service connection has been established for 
right ear hearing loss; however, the medical evidence does 
not include findings indicative of a broken right ear drum.  
The Board finds the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.



Factual Background

In this case, service medical records indicate that the 
veteran complained of loss of hearing in his right ear in 
February 1982.  The examiner noted that there was no sign of 
injury or infection.  An examination revealed the ears were 
normal.  There was no evidence of disease except for the 
claimed loss of hearing.  A February 1982 note from the Ears, 
Nose, and Throat (ENT) clinic stated that the ears looked 
normal.

An August 1982 treatment note revealed a large wax buildup in 
both ears.  The examiner stated that the right ear might have 
an infection as the ear was red.  Observation of the right 
tympanic membrane revealed clear fluid in the right middle 
ear.  The left ear looked like it had dried blood in it.  The 
left tympanic membrane had a slight redness.  The veteran's 
November 1984 separation examination revealed a normal 
clinical evaluation of the ears, but noted a hearing deficit 
in the right ear.

Subsequent to service, the first indication of a hearing loss 
was on VA examination in June 2004, when the veteran reported 
decreased hearing and tinnitus.  He indicated that his 
tinnitus occurred periodically in his right ear over the 
previous three years.  He reported no occupational noise 
exposure following his time in service.  On objective 
examination, tympanograms were within normal limits in both 
ears.  The examiner recorded a mild low frequency 
sensorineural hearing loss consistent with a history of 
right-sided otitis media.  However, the examiner noted that 
as the veteran's reported onset of tinnitus was 17 years 
after his separation from service, his tinnitus was not due 
to military service.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Analysis

Based upon the evidence of record, the Board finds that there 
is no medical evidence demonstrating that a broken right ear 
drum was manifest during the veteran's time in service.  The 
veteran's service medical records are negative for treatment 
or diagnosis for a broken right ear drum.  The veteran 
received treatment for loss of hearing, wax buildup, and 
fluid in his right ear, but the records are not indicative of 
a broken right ear drum.  There is no competent evidence of a 
present disability due to a broken right ear drum and no 
evidence of treatment for an ear disorder for nearly 20 years 
after leaving the service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

The Board also finds that the evidence does not indicate that 
the veteran's present tinnitus was caused during service.  
The veteran's service medical reports are negative for 
treatment or symptoms of tinnitus while he was in service.  
The June 2004 VA examination listed a diagnosis of tinnitus, 
but the examiner noted that the tinnitus was not due to 
military service.  In the absence of competent evidence of 
tinnitus or a broken right ear drum related to an incident 
during active service, the Board the negative findings of the 
veteran's separation physical examination report and the June 
2004 VA examiner's opinion to be persuasive.  

While the veteran may sincerely believe he has a broken right 
ear drum and tinnitus as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for broken right ear drum 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


